Exhibit 10.1
Execution Copy
AMENDMENT NO. 3 TO CREDIT AGREEMENT
     Amendment No. 3, dated as of June 29, 2009 (this “Third Amendment”), to the
Credit Agreement, dated as of June 7, 2006 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), among
CUMULUS MEDIA INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions parties thereto (the “Lenders”), and BANK OF
AMERICA, N.A., a national banking organization organized and existing under the
laws of the United States as administrative agent for the Lenders thereunder (in
such capacity, the “Administrative Agent”).
WITNESSETH:
     WHEREAS, the Borrower desires to amend the Credit Agreement to provide for
certain changes to the Credit Agreement, and the parties signatory hereto are
willing to agree to the requested amendments on the terms and conditions
contained herein;
     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
     Defined Terms. Unless otherwise defined herein, capitalized terms that are
defined in the Credit Agreement are used herein as therein defined.
     A. Amendments to Credit Agreement.
     1. Amendments to Section 1.01 of the Credit Agreement.
     (i) The following new definitions shall hereby be added to Section 1.01 of
the Credit Agreement in appropriate alphabetical order:
     “Applicable Commitment Fee Rate” means for any day with respect to the
commitment fees payable hereunder, 0.375% per annum.
     “CSMS Agreement” means an agreement between the Borrower or a Subsidiary
Loan Party to manage, or provide one or more management services for a CSMS
Counterparty.
     “CSMS Counterparty” means a Person engaged in a line or lines of business
reasonably related (ancillary or complementary) to the line of business or lines
of business of the Borrower or any Subsidiary Loan Party.
     “Liquidity” means, on any date, the sum of (i) cash and Permitted
Investments of the Loan Parties on hand as of such date plus (ii) (A) the
aggregate principal amount of the Revolving Commitments as of such date less
(B) the Revolving Exposure of all Lenders on such date.





--------------------------------------------------------------------------------



 



     “Third Amendment” means the Amendment No. 3 to Credit Agreement dated as of
June 29, 2009 by and among the Borrower and the Lenders party thereto.
     “Third Amendment Covenant Suspension Period” means the fiscal quarter
ending June 30, 2009 and each fiscal quarter ending thereafter through and
including the fiscal quarter ending December 31, 2010.”
     “Third Amendment Effective Date” means the date on which each of the
conditions set forth in Section B.1. of the Third Amendment have been satisfied.
     (ii) Section 1.01 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety: “Additional Lender” and “Excluded
Subsidiary”.
     (iii) The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text of such definition in its
entirety and replacing it with the following:
     “Applicable Rate” means, as of any day, (a) 3.00% per annum with respect to
any ABR Loan that is a Term Loan or Revolving Loan, and (b) 4.00% per annum with
respect to any Eurodollar Loan that is a Term Loan or Revolving Loan; provided,
however, that effective as of the date that the aggregate principal amount of
the Term Loan has been prepaid by at least $25,000,000 after the Third Amendment
Effective Date solely pursuant to Section 2.10(d) of this Agreement, the
Applicable Rate shall be reduced to (a) 2.75% per annum with respect to any ABR
Loan that is a Term Loan or Revolving Loan and (b) 3.75% per annum with respect
to any Eurodollar Loan that is a Term Loan or Revolving Loan; provided, further,
however, that effective as of the date that the aggregate principal amount of
the Term Loan has been prepaid by at least $50,000,000 after the Third Amendment
Effective Date solely pursuant to Section 2.10(d) of this Agreement, the
Applicable Rate shall be reduced to (a) 2.25% per annum with respect to any ABR
Loan that is a Term Loan or Revolving Loan and (b) 3.25% per annum with respect
to any Eurodollar Loan that is a Term Loan or Revolving Loan.
     (iv) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text of such definition in its
entirety and replacing it with the following:
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period plus (ii) consolidated income tax expense for such
period plus (iii) all amounts attributable to depreciation and amortization for
such period plus (iv) any extraordinary, unusual or non-recurring expenses or
losses, whether or not otherwise includable as a separate item in the statement
of such Consolidated Net Income for such period plus (v) each of (A) losses on
sales of assets outside of the ordinary course of business, (B) impairment of
assets (other

2



--------------------------------------------------------------------------------



 



than current assets), (C) restructuring charges, (D) transaction costs required
to be expenses in connection with Permitted Acquisitions, (E) employee stock
compensation charges, (F) non-cash contractual obligations, and (G) write-offs
of deferred costs for such period plus (vi) any other non-cash charges (other
than write-offs or write-downs during such period of inventory, accounts
receivable or any other current assets in the ordinary course of business),
provided that in the event that the Borrower or any Subsidiary makes any cash
payment in respect of any such non-cash charge, such cash payment shall be
deducted from Consolidated EBITDA in the period in which such payment is made,
minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of (i) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
for such period plus (ii) any other non-cash income, all determined on a
consolidated basis in accordance with GAAP, plus (c) without duplication and to
the extent not included in determining such Consolidated Net Income, cash
actually received by the Borrower or any Subsidiary from Cumulus Media Partners,
LLC or any of its subsidiaries, including without limitation, cash distributions
and cash payments of management fees, less (d) without duplication and to the
extent not included in determining such Consolidated Net Income, cash expenses
paid in connection with cash distributions and cash payments received from
Cumulus Media Partners, LLC or any of its subsidiaries; plus (e) without
duplication and to the extent not included as accrued revenue or otherwise in
determining such Consolidated Net Income, prepaid management fees actually
received by the Borrower or any Subsidiary in cash upon the execution of any
CSMS Agreement executed during such period, in an amount not to exceed the
management fees payable to the Borrower and the Subsidiary Loan Parties under
such CSMS Agreement on or prior to the first anniversary of such CSMS Agreement,
less (f) without duplication and to the extent not deducted in determining such
Consolidated Net Income, (i) any prepaid management fees refunded by the
Borrower and the Subsidiary Loan Parties under the terms of any such CSMS
Agreements during such period and (ii) any amount expended by the Borrower or
any Subsidiary attributable to such CSMS Agreement, including any such amounts
that may be capitalized.
     (v) The definition of “Consolidated Net Income” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text of such definition in
its entirety and replacing it with the following:
     “Consolidated Net Income” means, for any period, the net income or loss of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income or loss (a) the income of any Person (other than the Borrower) in
which any other Person (other than the Borrower or any Subsidiary or any
director holding qualifying shares in compliance with applicable law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such

3



--------------------------------------------------------------------------------



 



period, (b) the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary and (c) the income, loss or gains of any Person attributable to
any forgiveness, cancellation, or early extinguishment of Indebtedness.
     (vi) The definition of “Excess Cash Flow” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text of such definition in its
entirety and replacing it with the following:
     “Excess Cash Flow” means, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any fiscal period, the difference of (i)
Consolidated EBITDA for such period (including therein any net cash gain or
loss, as applicable, of an extraordinary nature otherwise excluded from the
calculation thereof in the definition of “Consolidated Net Income”, but
excluding any tax refunds received by the Borrower or its Subsidiaries), minus
(ii) the sum of (without duplication) (A) the change in Consolidated Working
Capital as at the end of such fiscal year, plus (B) Capital Expenditures paid in
cash by the Borrower and its Subsidiaries during such period not prohibited
hereunder, plus (C) Consolidated Interest Expense for such period, plus (D)
taxes paid in cash during such period, plus (E) (x) the aggregate amount of any
prepayments of the Term Loans made by the Borrower pursuant to Section 2.10(a)
during such period, (y) the aggregate amount of required repayments of principal
of the Term Loans during such period, and (z) the aggregate amount of scheduled
payments made during such period in respect of Indebtedness of the Borrower and
the Subsidiary Loan Parties described in Section 6.01(a)(ii), (v), (vi), (vii)
and (viii).
     (vii) The definition of “Excess Cash Flow Prepayment Percentage” in Section
1.01 of the Credit Agreement is hereby amended by deleting the text of such
definition in its entirety and replacing it with the following:
     “Excess Cash Flow Prepayment Percentage” means (i) 100% for any mandatory
prepayments from Excess Cash Flow required pursuant to Section 2.10(d)(i), and
(ii) for any mandatory prepayments from Excess Cash Flow required pursuant to
Section 2.10(d)(ii), if the Total Leverage Ratio of the Borrower and its
Subsidiaries as of the last day of the fiscal year of the Borrower for which
Excess Cash Flow is being measured is (a) greater than or equal to 5.50 to 1.00,
an amount equal to 50%, (b) greater than or equal to 4.00 to 1.00 but less than
5.50 to 1.00, an amount equal to 25%, and (c) less than 4.00 to 1.00, an amount
equal to 0%.
     (viii) The definition of “Permitted Acquisition” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text of such definition in
its entirety and replacing it with the following:
     “Permitted Acquisition” means any Asset Swap Transaction or any other
acquisition of all or substantially all the assets of, or Equity Interests in, a
Person

4



--------------------------------------------------------------------------------



 



or division or line of business of a Person that is engaged in a line or lines
of business reasonably related (ancillary or complementary) to the line of
business or lines of business of the Borrower or any Subsidiary Loan Party if,
immediately after giving effect thereto,
     (a) no Default has occurred and is continuing or would result therefrom,
     (b) all transactions related thereto are consummated in accordance with
applicable laws,
     (c) in the case of an acquisition of Equity Interests in a Person, 100% of
the Equity Interests in such Person, and any other Subsidiary resulting from
such acquisition, shall be owned directly or indirectly by the Borrower or a
Subsidiary Loan Party and all actions required to be taken, if any, with respect
to each Subsidiary resulting from such acquisition under Sections 5.12 and 5.13
have been taken,
     (d) the Borrower and the Subsidiary Loan Parties are in compliance, on a
pro forma basis after giving effect to such acquisition, with the covenants
contained in Sections 6.13, 6.14 and 6.16 recomputed as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements are available as if such acquisition had occurred on the first day of
each relevant period for testing such compliance (using Adjusted EBITDA in lieu
of Consolidated EBITDA for the relevant period),
     (e) the Total Leverage Ratio, measured prior to giving effect to such
acquisition (or series or group of related acquisitions), and the Pro Forma
Total Leverage Ratio, measured after giving effect to such acquisition (or
series or group of related acquisitions), does not exceed 5.50 to 1.00,
     (f) the Loan Parties have Liquidity of at least $20,000,000,
     (g) the aggregate fair market value of all consideration paid for such
acquisition (or series or group of related acquisitions), together with all
previous acquisitions permitted hereunder and consummated after the Third
Amendment Effective Date, does not exceed (1) $50,000,000, less the aggregate
amount of all investments made pursuant to Section 6.04(k) after the Third
Amendment Effective Date, plus (2) to the extent such consideration takes the
form of Equity Interests of the Borrower or is paid solely from the proceeds of
an issuance of Equity Interests of the Borrower, $100,000,000,
     (h) the Person, division or line of business acquired shall have
Consolidated EBITDA (measured for such Person, division or line of business in
substantially the same manner as calculated herein for the Borrower and its
Subsidiaries) for the four-quarter period most recently ended greater than $0,
and
     (i) in the case of any such acquisition (or series or group of related
acquisitions) in which the aggregate fair market value of the assets acquired

5



--------------------------------------------------------------------------------



 



exceeds $7,500,000, the Borrower has delivered to the Administrative Agent an
officers’ certificate to the effect set forth in clauses (a), (b), (d), (e),
(f) and (g) above, together with all relevant financial information for the
business or entity being acquired.
Notwithstanding clause (c) above, in the case of an acquisition of 100% of the
Equity Interests in a Person that satisfies the other conditions applicable to a
Permitted Acquisition, such acquisition shall not fail to qualify as a Permitted
Acquisition solely by reason of such Person having subsidiaries that are not
wholly owned by such Person immediately prior to such acquisition, provided
that, at the time of such acquisition, the Adjusted EBITDA attributable to all
such non-wholly owned subsidiaries for the period of four consecutive fiscal
quarters most recently ended prior to the date of such acquisition for which
financial information is available does not exceed 10% of Adjusted EBITDA of
such acquired Person for the same period.
     (ix) The definition of “Prepayment Event” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text of such definition in its
entirety and replacing it with the following:
     “Prepayment Event” means:
     (a) any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of the Borrower or any
Subsidiary Loan Party, other than (i) dispositions described in clauses (a) and
(b) of Section 6.05 and (ii) other dispositions resulting in aggregate Net
Proceeds not exceeding $250,000 during any fiscal year of the Borrower; or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary Loan Party, but only to the extent that
(i) the Net Proceeds therefrom have not been applied or committed by contract to
be applied to repair, restore or replace such property or asset within 180 days
after such event or (ii) in the case of any such Net Proceeds committed to be so
applied (but not yet applied) as of the date that is 180 days after such event,
such Net Proceeds have not been so applied within 360 days after such event; or
     (c) the incurrence by the Borrower or any Subsidiary Loan Party of any
Indebtedness or the sale or issuance of Equity Interests by the Borrower or any
Subsidiary Loan Party, but excluding (i) the incurrence of any Indebtedness
permitted by clauses (a)(iii), (iv) and (v) of Section 6.01, (ii) issuance of
Equity Interests of Subsidiary Loan Parties to the Borrower or another
Subsidiary Loan Party and (iii) issuance of Equity Interests of the Borrower to
the extent that the proceeds thereof are applied to finance Permitted
Acquisitions to the extent permitted in Section 6.04(g).

6



--------------------------------------------------------------------------------



 



     (x) The definition of “Subsidiary” in Section 1.01 of the Credit Agreement
is hereby amended by deleting the text of such definition in its entirety and
replacing it with the following:
     “Subsidiary” means any subsidiary of the Borrower; provided that, so long
as the Borrower owns no more than 50% of the equity interest in and has no more
than 50% of the ordinary voting power of Cumulus Media Partners, LLC or CSMS
Counterparty, neither Cumulus Media Partners, LLC nor any such CSMS Counterparty
shall be considered a Subsidiary of the Borrower.
     (xi) The definition of “Subsidiary Loan Party” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text of such definition in
its entirety and replacing it with the following:
     “Subsidiary Loan Party” means any Subsidiary that has executed and
delivered to the Administrative Agent the Collateral Agreement.
     2. Amendment to Section 1.04 of the Credit Agreement. Section 1.04 of the
Credit Agreement is amended by deleting the text of clause (b) thereof in its
entirety and replacing it with the following:
     (b) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at “fair value”, as defined therein.
     3. Amendment to Section 2.10 of the Credit Agreement. Section 2.10 of the
Credit Agreement is hereby amended by deleting the text of clauses (c) and
(d) thereof in their entirety and replacing them with the following:
     (c) In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any Subsidiary Loan Party in respect of any
Prepayment Event, the Borrower shall, immediately after such Net Proceeds are
received, prepay Borrowings in accordance with paragraph (f) below in an
aggregate amount equal to such Net Proceeds.
     (d) In the event there exists any Excess Cash Flow (i) for the fiscal
quarter ending September 30, 2009 and each fiscal quarter thereafter through and
including December 31, 2010, and (ii) for any fiscal year of the Borrower,
commencing with its 2011 fiscal year, the Borrower shall prepay Borrowings in
accordance with paragraph (f) below in an amount equal to the product of such
Excess Cash Flow for such period multiplied by the applicable Excess Cash Flow
Prepayment Percentage, which amount shall be computed as of the end of each such
fiscal period of the Borrower, as the case may be, and set forth in a
certificate of Financial Officer delivered on or prior to the date the financial
statements are required to be delivered pursuant to Section 5.01(a) or (b), as
the

7



--------------------------------------------------------------------------------



 



case may be (which date may be after the actual date of delivery of such
financial statements, if such financial statements are delivered prior to their
required delivery date), and paid not later than the date of the delivery of
such certificate.
     4. Amendment to Section 2.11 of the Credit Agreement. Section 2.11 of the
Credit Agreement is hereby amended by replacing all references to “Applicable
Rate” contained in clause (a) thereof with references to “Applicable Commitment
Fee Rate”.
     5. Amendment to Section 2.19 of the Credit Agreement. Section 2.19 of the
Credit Agreement is hereby amended by adding the following sentence at the end
of such Section:
     Notwithstanding anything contained herein to the contrary, from and after
the Third Amendment Effective Date, no Incremental Facilities may be issued or
funded hereunder and the foregoing provisions of this Section 2.19 shall be of
no further force and effect.
     6. Amendment to Section 5.01 of the Credit Agreement. Section 5.01 of the
Credit Agreement is hereby amended by relettering clause (f) to clause (g) and
adding the following as a new clause (f):
     (f) with respect to each fiscal month of each fiscal year of the Borrower,
within 30 days after the last day of such fiscal month, its monthly unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows, in substantially the form attached as Exhibit A to the
Third Amendment, as of the end of and for such month, all certified by one of
its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis, subject to normal year-end
audit adjustments and the absence of footnotes;
     7. Amendment to Section 5.11 of the Credit Agreement. Section 5.11 of the
Credit Agreement is hereby amended by deleting the text of clause (c) thereof in
its entirety.
     8. Amendment to Section 5.12 of the Credit Agreement. Section 5.12 of the
Credit Agreement is hereby amended by deleting the parenthetical “(if it is a
Subsidiary Loan Party)” that appears therein.
     9. Article V of the Credit Agreement is hereby further amended by inserting
the following new Section 5.17 at the end thereof:
     SECTION 5.17 Cash Accounts. The Borrower will, and will cause of each of
its Subsidiaries to, do or cause to be done all things necessary to maintain all
of its cash and Permitted Investments in bank accounts or securities accounts in
which the Administrative Agent has a first priority perfected Lien, other than
those bank accounts and securities accounts maintained by one or more Lenders
and their affiliates at all times.

8



--------------------------------------------------------------------------------



 



     10. Amendments to Section 6.01 of the Credit Agreement. Section 6.01 of the
Credit Agreement is hereby amended by replacing clauses (a)(i), (a)(iv) and
(a)(vi) thereof in their entirety with the following:
     (i) Indebtedness created under the Loan Documents;
     (iv) Guarantees by the Borrower of Indebtedness of any Subsidiary Loan
Party and by any Subsidiary Loan Party of Indebtedness of the Borrower or any
other Subsidiary Loan Party;
     (vi) Indebtedness of any Person that becomes a Subsidiary Loan Party after
the Effective Date; provided that (A) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (B) the aggregate principal
amount of Indebtedness permitted by this clause (vi) shall not exceed
$15,000,000 at any time outstanding and (C) before and after giving effect to
such Indebtedness, the Total Leverage Ratio would not be more than 5.50 to 1.0;
provided, however, that no Indebtedness shall be permitted to be incurred under
this clause (vi) during the Third Amendment Covenant Suspension Period.
     11. Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of the
Credit Agreement is hereby amended by adding the following proviso at the end of
clause (d) thereof
     provided, however, that no Lien shall be permitted to be incurred under
this clause (d) during the Third Amendment Covenant Suspension Period.
     12. Amendment to Section 6.03 of the Credit Agreement. Section 6.03 of the
Credit Agreement is hereby amended by deleting the text of clause (b) thereof in
its entirety and replacing it with the following:
     (b) The Borrower will not, and will not permit any of the Subsidiary Loan
Parties to, engage to any material extent in any business other than businesses
of the type conducted by the Borrower and the Subsidiary Loan Parties on the
Effective Date and businesses reasonably related thereto; provided that this
Section 6.03(b) shall not restrict or limit the ability of any such Loan Party
to provide management services to CSMS Counterparties under CSMS Agreements so
long as all revenue earned from such management services is earned by the
Borrower and the Guarantors.
     13. Amendment to Section 6.04 of the Credit Agreement. Section 6.04 of the
Credit Agreement is amended by replacing clauses (c), (d), (e), (g) and
(k) thereof in their entirety with the following:
     (c) investments by the Borrower and the Subsidiary Loan Parties in Equity
Interests in their respective Subsidiary Loan Parties; provided that any such
Equity Interests of a Subsidiary Loan Party shall be pledged pursuant to the
Collateral Agreement (subject to the limitations applicable to common stock of a

9



--------------------------------------------------------------------------------



 



Foreign Subsidiary referred to in the definition of “Collateral and Guarantee
Requirement”);
     (d) loans or advances made by the Borrower to any Subsidiary Loan Party and
made by any Subsidiary Loan Party to the Borrower or any other Subsidiary Loan
Party; provided that any such loans and advances made by a Loan Party shall be
evidenced by a promissory note and shall be pledged pursuant to the Collateral
Agreement;
     (e) Guarantees made by the Borrower or any Subsidiary Loan Party
constituting Indebtedness permitted by Section 6.01; provided that a Subsidiary
Loan Party shall not Guarantee any Indebtedness of the Borrower unless (A) such
Subsidiary Loan Party also has Guaranteed the Obligations pursuant to the
Collateral Agreement, (B) if such Indebtedness is subordinated to the
Obligations, then such Guarantee of such Indebtedness also shall be subordinate
to such Guarantee of the Obligations on terms no less favorable to the Lenders
than the subordination provisions of such Indebtedness and (C) such Guarantee of
such Indebtedness provides for the release and termination thereof, without
action by any party, upon any release and termination of such Guarantee of the
Obligations;
     (g) Permitted Acquisitions; provided that the consideration for each
Permitted Acquisition shall consist solely of cash, Equity Interests of the
Borrower, the assumption of Indebtedness of the acquired Person or encumbering
the acquired assets or Indebtedness referred to in clause (vi) of Section
6.01(a) or a combination thereof (and, if such Permitted Acquisition is or
includes an Asset Swap Transaction, a Broadcasting Asset or all the Equity
Interests in a Subsidiary owning a Broadcasting Asset); provided, however, that
no Permitted Acquisition shall be permitted under this clause (g) during the
Third Amendment Covenant Suspension Period; and
     (k) other investments made on or after the Effective Date in an aggregate
amount not exceeding (i) (A) $50,000,000 minus (B) the amount of Permitted
Acquisitions made after the Third Amendment Effective Date utilizing the basket
in clause (g)(1) of the definition of Permitted Acquisitions, provided that (x)
neither the Total Leverage Ratio, measured prior to giving effect to such
investment, nor the Pro Forma Total Leverage Ratio, measured after giving effect
to such investment, is greater than or equal to 5.50 to 1.00 and (y) both before
and after giving effect to such investment, the Loan Parties have Liquidity of
at least $20,000,000; provided, however, that no investments shall be permitted
under this clause (k) during the Third Amendment Covenant Suspension Period.
     14. Amendment to Section 6.05 of the Credit Agreement. Section 6.05 of the
Credit Agreement is hereby amended by replacing clause (b) in its entirety with
the following:
     (b) sales, transfers and dispositions to the Borrower or a Subsidiary Loan
Party;

10



--------------------------------------------------------------------------------



 



     15. Amendment to Section 6.08 of the Credit Agreement.
     (i) Section 6.08 of the Credit Agreement is hereby amended by replacing
clause (a) in its entirety with the following:
     (a) The Borrower will not, and will not permit any of the Subsidiary Loan
Parties to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except, to the extent that no Default has occurred and is continuing or
would result therefrom:
     (i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests of the same class;
     (ii) Subsidiary Loan Parties may declare and pay dividends ratably with
respect to their Equity Interests;
     (iii) the Borrower may make Restricted Payments, not exceeding $500,000
during any fiscal year, pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries; and
     (iv) the Borrower may make Restricted Payments in cash on and after the
Third Amendment Effective Date, so long as
     (A) the aggregate amount of such cash Restricted Payments paid in any
fiscal year of the Borrower, determined at the time of each such Restricted
Payment, does not to exceed 50% of the Excess Cash Flow for the immediately
preceding fiscal year of the Borrower;
     (B) both the Total Leverage Ratio, measured prior to giving effect to such
Restricted Payment and any Indebtedness incurred to finance such Restricted
Payment, and the Pro Forma Total Leverage Ratio, measured after giving effect to
such Restricted Payment and any Indebtedness incurred to finance such Restricted
Payment, does not exceed 4.50 to 1.00;
     (C) both before and after giving effect to such cash Restricted payment,
the Loan Parties would have Liquidity of at least $20,000,000;
     (D) no Default or Event of Default has occurred and is continuing; and
     (E) such cash Restricted Payments are not paid until after the expiration
of the Third Amendment Covenant Suspension Period.
     16. Amendment to Section 6.13 of the Credit Agreement. Section 6.13 of the
Credit Agreement is hereby amended by adding the following language at the end
of such Section:

11



--------------------------------------------------------------------------------



 



“Notwithstanding anything contained herein to the contrary, the foregoing
covenant will be suspended for the Third Amendment Covenant Suspension Period.”
     17. Amendment to Section 6.14 of the Credit Agreement. Section 6.14 of the
Credit Agreement is hereby amended by replacing such Section in its entirety
with the following:
     6.14. Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio, as of the last day of any fiscal quarter ending after the expiration of
the Third Amendment Covenant Suspension Period, to be greater than 6.50 to 1.00.
     18. Amendment to Section 6.15 of the Credit Agreement. Section 6.15 of the
Credit Agreement is hereby amended by replacing such Section in its entirety
with the following:
     (a) The Borrower shall not permit the Consolidated EBITDA of the Borrower
and its Subsidiaries for the twelve trailing month period ending on the last day
of any fiscal quarter of the Borrower, commencing with the fiscal quarter ending
June 30, 2009 and continuing thereafter through and including the fiscal quarter
ending December 31, 2010, to be less than the amounts set forth below measured
as of last day of each fiscal quarter of the Borrower set forth below:
     $60,000,000 as of June 30, 2009
     $60,000,000 as of September 30, 2009
     $60,000,000 as of December 31, 2009
     $60,000,000 as of March 31, 2010
     $62,000,000 as of June 30, 2010
     $64,000,000 as of September 30, 2010
     $66,000,000 as of December 31, 2010
     (b) The Borrower shall not permit (i) the unencumbered cash and Cash
Equivalents on hand of the Borrower and its Subsidiaries, less (ii) the
Revolving Exposure of all Lenders, to be less than $7,500,000, in each case
measured as of the last day of each fiscal quarter of the Borrower ending during
the Third Amendment Covenant Suspension Period.
     19. Amendment to Section 6.17 of the Credit Agreement. Section 6.17 of the
Credit Agreement is hereby amended by deleting such Section in its entirety.
     20. Amendment to Article VII of the Credit Agreement. Article VII of the
Credit Agreement is hereby amended by replacing the reference to $15,000,000 in
subclause (k)(i) with $10,000,000.

12



--------------------------------------------------------------------------------



 



     B. Miscellaneous.
     1. Effectiveness; Conditions Precedent. This Third Amendment shall become
effective and binding upon satisfaction of the following conditions precedent:
     (i) Receipt by the Administrative Agent of counterparts of this Third
Amendment duly executed by the Borrower, each Subsidiary of the Borrower, and
the Required Lenders;
     (ii) Receipt by the Administrative Agent of counterparts to a Supplement to
the Collateral Agreement from any Subsidiary of the Borrower that is not
presently a party thereto, together with the satisfaction of the Collateral and
Guarantee Requirement with respect to each such Subsidiary;
     (iii) Receipt by the Administrative Agent for the account of the Term Loan
Lenders of a prepayment in respect of the Term Loans in an aggregate amount
equal to the greater of (A) $32,500,000 and (B) (1) cash on hand and Permitted
Investments on the Third Amendment Effective Date less (2) $10,000,000, such
prepayment to be applied in accordance with Section 2.09(c) of the Credit
Agreement;
     (iv) Receipt by the Administrative Agent for the account of each Lender
that has executed this Third Amendment on or prior to 5:00 p.m., New York City
time, on June 29, 2009 (each such Lender, a “Consenting Lender”) of (A) a fee
equal to $3,000,000 for ratable distribution to the Consenting Lenders based on
their respective Revolving Commitments and outstanding Term Loans, and
(B) warrants, in substantially the form of Exhibit B attached hereto, to
purchase an aggregate of 1,250,000 freely tradable shares (including without
limitation or restriction under federal or state securities laws) of the
Borrower’s common stock exercisable for ten years (the “Warrants”), to be
allocated to the Consenting Lenders ratably based upon their respective
Revolving Commitments and outstanding Term Loans;
     (v) Receipt by the Administrative Agent of executed counterparts of to a
warrant agreement, in substantially the form of Exhibits C (the “Warrant
Agreement”), governing the terms of the warrants referred to in clause (iii)(B)
above, include, among others, a cashless exercise option, tag-along rights (tied
to Dickey family selling a majority of their collective equity in Borrower),
anti-dilution protection (stock splits, stock dividends and the like) and other
customary warrant provisions;
     (vi) Receipt by the Administrative Agent of certified copies of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Required Lenders may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this

13



--------------------------------------------------------------------------------



 



Third Amendment, the Warrants and the Warrant Agreement together with certified
copies of the organization documents of the Loan Parties;
     (vii) Receipt by the Administrative Agent of counterparts of an opinion
from Jones Day, counsel to the Loan Parties, in the form attached hereto as
Exhibit D; and
     (viii) Receipt by all appropriate parties of fees and expenses due and
payable in connection with this Third Amendment.
If the foregoing conditions are not satisfied on or prior to June 30, 2009, this
Third Amendment shall not be effective.
     2. Reduction of Revolving Commitment. Immediately upon the Third Amendment
becoming effective, the Revolving Commitments shall be reduced automatically to
an aggregate amount equal to $20,000,000, such reduction to be applied ratably
to the Revolving Commitments. In furtherance of the foregoing, each of the
Lenders party hereto hereby waives the notice requirement under Section 2.07(c)
of the Credit Agreement.
     3. Consent of the Subsidiary Loan Parties. Each Subsidiary Loan Party
hereby consents, acknowledges and agrees to the amendments set forth herein and
hereby confirms and ratifies in all respects the Collateral Agreement to which
such Subsidiary Loan Party is a party (including without limitation the
continuation of such Subsidiary Loan Party’s payment and performance obligations
thereunder upon and after the effectiveness of this Third Amendment) and the
enforceability of such Collateral Agreement against such Subsidiary Loan Party
in accordance with its terms.
     4. Acknowledgment of Perfection of Liens. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.
     5. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Third Amendment, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
     (i) The representations and warranties made by the Borrower in Article III
of the Credit Agreement are true and correct in all material respects on and as
of the date hereof, both before and after giving effect to the transactions
contemplated by this Third Amendment, except to the extent that such
representations and warranties expressly relate to an earlier date;
     (ii) No Default or Event of Default has occurred and is continuing on the
date hereof, both before and after giving effect to the transactions
contemplated by this Third Amendment.

14



--------------------------------------------------------------------------------



 



     (iii) This Third Amendment and the transactions contemplated hereby are
within the power and authority of the Borrower and the Subsidiary Loan Parties
and have been duly authorized by all necessary corporate and, if required,
stockholder action. This Third Amendment and the Warrants have been duly
executed and delivered by the Borrower and the Subsidiary Loan Parties and
constitute a legal, valid and binding obligation of the Borrower or such
Subsidiary Loan Party (as the case may be), enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     (iv) This Third Amendment and the consummation of the transactions
contemplated hereby (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority (including
the FCC) or any other Person, except (i) such as have been obtained or made and
are in full force and effect and (ii) filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of the Borrower or any
of the Subsidiary Loan Parties or any order of any Governmental Authority
(including the FCC, (c) will not violate or result in a default under any
indenture, agreement or other material instrument binding upon the Borrower or
any of its Subsidiaries or any of the respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of the subsidiary Loan Parties, except Liens
created under the Loan Documents.
     (v) Neither the Borrower, any Subsidiary Loan Party nor any agent acting on
its behalf has taken or will take any action which would subject the issuance of
the Warrants to the provisions of section 5 of the Securities Act, the Trust
Indenture Act of 1939, as amended, or to the provisions of any securities or
Blue Sky law of any applicable jurisdiction.
     (vi) The Borrower has authorized the issuance of the Warrants. The Borrower
has authorized and unissued, and has reserved for issuance, a sufficient number
of shares of its common stock to permit, after giving effect to the exercise of
the Warrants and all other options, warrants and rights exercisable or
convertible into common stock of the Borrower. Each share of common stock of the
Borrower reserved for issuance upon exercise of the Warrants, when issued, will
be, fully paid and nonassessable, free and clear of any Lien and not subject to
any preemptive rights; and other than the agreements referenced in section
B(3)(iv) above, there is no other agreement or understanding between or among
the holders of the Equity Interests of the Borrower or the holders of rights to
acquire such Equity Interests, regarding the Equity Interests of the Borrower or
any other matter covered by such agreements. The issuance of the Warrants on the
terms and conditions herein does not violate any applicable law or governmental
regulation (including, without limitation, section 5 of the Securities

15



--------------------------------------------------------------------------------



 



Act or Regulation T, U or X of the Board of Governors of the Federal Reserve
System) and shall not subject any Lender to any tax, penalty, liability or other
onerous condition under or pursuant to any applicable law or governmental
regulation.
     (vii) Schedule 7 correctly sets forth, after giving effect to the issuance
of the Warrants:
     (A) the authorized and outstanding shares of the Equity Interests and other
Securities of the Borrower (specifying the type, class or series of all such
Equity Interests and other Securities and whether such Equity Interests and
other Securities);
     (B) the aggregate number of shares of Equity Interests held by the Dickey
family by type, class or series; and
     (C) the aggregate amount of Equity Interests of the Borrower issuable
pursuant to all options, warrants and other rights to purchase any Equity
Interests of the Borrower.
All outstanding shares of Equity Interest of the Borrower are duly authorized
and validly issued and are fully paid, non-assessable, and such Equity Interests
have been issued in compliance with all applicable laws and regulations. There
are no obligations (contingent or otherwise) of the Borrower to repurchase or
otherwise acquire or retire any shares of its respective Equity Interests (or
options to purchase the same) held by the Dickey Family, and there are no
preemptive rights, subscription rights, or other contractual rights similar in
nature to preemptive rights with respect to any Equity Interests of the
Borrower.
     6. Modifications to this Amendment. None of the terms or conditions of this
Third Amendment may be changed, modified, waived or canceled orally or
otherwise, except in writing and in accordance with Section 9.02 of the Credit
Agreement.
     7. Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms. Except as
expressly set forth herein, this Third Amendment (a) shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent or the Loan Parties under
the Credit Agreement or any other Loan Document and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle the Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Third Amendment shall be deemed a

16



--------------------------------------------------------------------------------



 



Loan Document, and the Borrower reaffirms its obligations under Section 9.03(b)
of the Credit Agreement with respect to this Third Amendment and the
transactions contemplated hereby.
     8. No Novation. This Third Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement and the
other Loan Documents or an accord or satisfaction in regard thereto.
     9. Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Third Amendment by telecopy or electronic delivery (including by pdf)
shall be effective as delivery of a manually executed counterpart of this Third
Amendment.
     10. Waiver of Claims. By its execution hereof and in consideration of the
covenants contained herein and other accommodations granted to the Loan Parties
hereunder, each Loan Party, on behalf of itself and each of its Subsidiaries,
and its or their successors, assigns and agents, hereby expressly forever
waives, releases and discharges any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages any of them may have or allege to have as of the
date of this Amendment (collectively, the “Claims”) (and all defenses that may
arise out of any of the foregoing) of any nature, description, or kind
whatsoever, based in whole or in part on facts, whether actual, contingent or
otherwise, now known, unknown, or subsequently discovered, whether arising in
law, at equity or otherwise, against the Administrative Agent or any Lender
executing this Third Amendment, their respective affiliates, agents, principals,
managers, managing members, members, stockholders, “controlling persons” (within
the meaning of the United States federal securities laws), directors, officers,
employees, attorneys, consultants, advisors, agents, trusts, trustors,
beneficiaries, heirs, executors and administrators of each of the foregoing
(collectively, the “Released Parties”) arising out of this Third Amendment, the
Credit Agreement, the other Loan Documents and any or all of the actions and
transactions contemplated hereby or thereby, including any actual or alleged
performance or non-performance of any of the Released Parties hereunder or under
the Loan Documents. Each Loan Party hereby acknowledges that the agreements in
this Section 13 are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Claims. In entering into this
Third Amendment, each Loan Party expressly disclaims any reliance on any
representations, acts, or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above does not depend in any way on any such representation, acts and/or
omissions or the accuracy, completeness, or validity thereof. The provisions of
this paragraph shall survive the termination of the Credit Agreement and the
Loan Documents and the payment in full of all Obligations of the Loan Parties
under or in respect of the Credit Agreement and other Loan Documents and all
other amounts owing thereunder.
     11. Severability. Any provision of this Third Amendment which is invalid,
prohibited or unenforceable for any reason shall be ineffective to the extent of
such invalidity, prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provisions.

17



--------------------------------------------------------------------------------



 



     12. Governing Law. This Third Amendment shall be construed in accordance
with and governed by the law of the State of New York.
     13. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as further
amended, supplemented or otherwise modified from time to time.
     14. Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent, each of the
Subsidiary Loan Parties and Lenders, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 9.04 of the Credit Agreement.
[Signature pages follow.]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

            BORROWER:

CUMULUS MEDIA INC., as Borrower
      By:   /s/ Lewis W. Dickey, Jr.         Name:   Lewis W. Dickey, Jr.       
Title:   Chairman, President & Chief Executive Officer        SUBSIDIARY LOAN
PARTIES:

CUMULUS BROADCASTING LLC
      By:   /s/ Lewis W. Dickey, Jr.         Name:   Lewis W. Dickey, Jr.       
Title:   Chairman, President & Chief Executive Officer       CUMULUS LICENSING
LLC
      By:   /s/ Lewis W. Dickey, Jr.         Name:   Lewis W. Dickey, Jr.       
Title:   Chairman, President & Chief Executive Officer  

 



--------------------------------------------------------------------------------



 



         

            LENDERS and ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as a Lender, Administrative Agent and Issuing Bank
      By:   /s/ Charles S. Francavilla         Name:   Charles S. Francavilla   
    Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



LENDERS
[Lender signatures omitted]

 